UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2480



DEENA ESTEBAN,

                                              Plaintiff - Appellant,

          versus


PRINCE WILLIAM COUNTY SCHOOL BOARD,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-00-979-A)


Submitted:   May 31, 2001                  Decided:   June 13, 2001


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard E. Gardiner, Fairfax, Virginia, for Appellant.      Mary
McGowan, SICILIANO, ELLIS, DYER & BOCCAROSSE, Fairfax, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Deena Esteban appeals the district court’s order denying re-

lief on her 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.       We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Esteban v. Prince William County, No. CA-

00-979-A (E.D. Va. filed Oct. 13, 2000; entered Oct. 16, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2